OliveR, Chief Judge:
Counsel for the respective parties have submitted this appeal for reappraisement for decision on a written stipulation, reading as follows:
IT IS PIEREBT STIPULATED AND AGREED by and between the respective parties hereto:
1. That the merechandise subject of the above-entitled reappraisement appeal consists of certain nonalcoholic liquids for polishing exported from England on or about November 10, 1960 and entered at the Port of Houston, Texas on or about November 23,1960.
2. That said merchandise is specified in the final list (T.D. 54521) published by the Secretary of the Treasury pursuant to section 6(a) of the Customs Simplification Act of 1956 and is therefore subject to appraisement under the pro*345visions of section 402a of the Tariff Act of 1930 as amended by the said Simplification Act.
3. That on or about the date of exportation herein such or similar merchandise was not freely offered for sale in the principal markets of England to all purchasers, in the usual wholesale quantities and in the ordinary course of trade for either home consumption in England nor for exportation to the United States.
4. That on or about the date of exportation herein such merchandise was freely offered for sale for domestic consumption, packed ready for delivery in the principal market of the United States to all purchasers, in the usual wholesale quantities and in the ordinary course of trade.
5. That the price at which such merchandise was freely offered to all purchasers for domestic consumption in the principal market of the United States with allowance made for duty, cost of transportation and insurance, and other necessary expenses from the place of shipment to the place of delivery and for profit of 8 per centum and allowance for general expenses of 8 per centum was $29,413 per gross.
On tbe agreed facts, I find that the proper basis for appraisement of the merchandise in question is statutory cost of production and hold that such value is $29,413 per gross.
Judgment will be rendered accordingly.